RBC Capital Markets® Filed Pursuant to Rule424(b)(2) Registration Statement No. 333-171806 Final Pricing Supplement Pricing Supplement Dated September 30, 2011 to the Product Prospectus Supplement, Prospectus Supplement, and Prospectus, Each Dated January 28, 2011 Reverse Convertible Notes Linked to the Common Stock of Goodyear Tire & Rubber Company Royal Bank of Canada Royal Bank of Canada is offering Reverse Convertible Notes linked to the common stock of Goodyear Tire & Rubber Company (“RevCons” or the “Notes”). The RevCons offered are senior unsecured obligations of Royal Bank of Canada, will pay a coupon at the interest rate specified below, and will have the terms described in the documents described above, as supplemented or modified by this pricing supplement, as set forth below. The RevCons do not guarantee any return of principal at maturity. Any payments on the RevCons are subject to our credit risk. Investing in the RevCons involves a number of risks. See “Risk Factors” beginning on page 1 of the prospectus supplement dated January 28, 2011 and “Additional Risk Factors Specific to Your Notes” beginning on page PS-3 of the product prospectus supplement dated January 28, 2011. The RevCons will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this pricing supplement is truthful or complete. Any representation to the contrary is a criminal offense. Issuer: Royal Bank of Canada Listing: None Pricing Date: September 30, 2011 Principal Amount: $1,000 per RevCons Issuance Date: October 5, 2011 Maturity Date: April 4, 2012 Coupon Payment: Each coupon will be paid in equal monthly payments. (30/360) Final Stock Price: The closing price of the Reference Stock on the valuation date. Initial Stock Price: The closing price of the Reference Stock on the pricing date. Payment at Maturity (if held to maturity): For each $1,000 principal amount, $1,000 plus any accrued and unpaid interest at maturity unless: (i) the Final Stock Price is less than the Initial Stock Price; and (ii) on any day during the Monitoring Period, the closing price of the Reference Stock is less than the Barrier Price. If the conditions described in (i) and (ii) are both satisfied, then at maturity the investor will receive, instead of the principal amount, in addition to accrued and unpaid interest, the number of shares of the Reference Stock equal to the Physical Delivery Amount, or at our election, the cash value of those shares. Investors could lose some or all of their investment at maturity if there has been a decline in the trading price of the Reference Stock. Monitoring Period: From and excluding the Pricing Date to and including the Valuation Date. Physical Delivery Amount: For each $1,000 principal amount, a number of shares of the Reference Stock equal to the principal amount divided by the Initial Stock Price, subject to adjustment as described in the product prospectus supplement No. Reference Stock Coupon Rate Initial Stock Price Barrier Price Term Cusip Principal Amount Price to Public Agent’s Commission Proceeds to Royal Bank of Canada Goodyear Tire & Rubber Company (GT) 27.70% 6 Months 78008TUY8 100% 1.50% 98.50% The price at which you purchase the RevCons includes hedging costs and profits that Royal Bank of Canada or its affiliates expect to incur or realize. These costs and profits will reduce the secondary market price, if any secondary market develops, for the RevCons. As a result, you may experience an immediate and substantial decline in the market value of your RevCons on the Issue Date. We may use this pricing supplement in the initial sale of the RevCons. In addition, RBC Capital Markets, LLC or another of our affiliates may use this pricing supplement in a market-making transaction in the RevCons after their initial sale. Unless we or our agent informs the purchaser otherwise in the confirmation of sale, this pricing supplement is being used in a market-making transaction. RBC Capital Markets, LLC Reverse Convertible Notes due April 4, 2012 Linked to the Common Stock of Goodyear Tire & Rubber Company SUMMARY The information in this “Summary” section is qualified by the more detailed information set forth in this pricing supplement, the product prospectus supplement, the prospectus supplement, and the prospectus. General: This pricing supplement relates to an offering of Reverse Convertible Notes (“RevCons” or the “Notes”) linked to the common stock of Goodyear Tire & Rubber Company (the “Reference Stock”).The Notes have a term of six months. Issuer: Royal Bank of Canada (“Royal Bank”) Issue: Senior Medium-Term Notes, Series E Pricing Date: September 30, 2011 Issuance Date: October 5, 2011 Denominations: Minimum denomination of $1,000, and integral multiples of $1,000 thereafter. Designated Currency: U.S. Dollars Coupon Payment: Each coupon will be paid in equal monthly payments. (30/360) Coupon Payment Date(s): The coupon will be paid on the 5th day of each month during the term of the Note, except for the final coupon, which will be paid on the Maturity Date. Valuation Date: March 30, 2012 Maturity Date: April 4, 2012 Reference Stock: The common stock of Goodyear Tire & Rubber Company, which trades on the New York Stock Exchange under the symbol “GT.” Term: As set forth on the cover page. Initial Stock Price: The closing price of the Reference Stock on the Pricing Date. Final Stock Price: The closing price of the Reference Stock on the Valuation Date. RBC Capital Markets, LLC P2 Reverse Convertible Notes due April 4, 2012 Linked to the Common Stock of Goodyear Tire & Rubber Company Payment at Maturity (if held to maturity): For each $1,000 in principal amount of the Notes, the investor will receive $1,000 plus any accrued and unpaid interest at maturity unless: (i) the Final Stock Price is less than the Initial Stock Price; and (ii)on any day during the Monitoring Period, the closing price of the Reference Stock is less than the Barrier Price. If the conditions described in (i) and (ii) are both satisfied, then at maturity the investor will receive, instead of the principal amount of the Notes, in addition to any accrued and unpaid interest, the number of shares of the Reference Stock equal to the Physical Delivery Amount, or at our election, the cash value of those shares.If we elect to deliver shares of the Reference Stock, fractional shares will be paid in cash. Investors in the Notes could lose some or all of their investment at maturity if there has been a decline in the trading price of the Reference Stock. Monitoring Period: From and excluding the Pricing Date to and including the Valuation Date. Monitoring Method: Close of Trading Day Physical Delivery Amount: For each $1,000 principal amount, a number of shares of the Reference Stock equal to the principal amount divided by the Initial Stock Price, subject to adjustment as described in the product prospectus supplement.If this number is not a round number, then the number of shares of the Reference Stock to be delivered will be rounded down and the fractional part shall be paid in cash. Calculation Agent: RBC Capital Markets, LLC Secondary Market: RBC Capital Markets, LLC (or one of its affiliates), though not obligated to do so, plans to maintain a secondary market in the Notes after the Issuance Date.The amount that an investor may receive upon sale of the Notes prior to maturity may be less than the principal amount of those Notes. Listing: None Settlement: DTC global notes Terms Incorporated In the Master Note: All of the terms appearing above the item captioned “Secondary Market” on the cover page and pages P2 and P3 of this pricing supplement and the terms appearing under the caption “General Terms of the Notes” in the product prospectus supplement. RBC Capital Markets, LLC P3 Reverse Convertible Notes due April 4, 2012 Linked to the Common Stock of Goodyear Tire & Rubber Company ADDITIONAL TERMS OF YOUR NOTES You should read this pricing supplement together with the prospectus dated January 28, 2011, as supplemented by the prospectus supplement dated January 28, 2011 and the product prospectus supplement dated January 28, 2011, relating to our Senior Global Medium-Term Notes, Series E, of which these Notes are a part. Capitalized terms used but not defined in this pricing supplement will have the meanings given to them in the product prospectus supplement. In the event of any conflict, this pricing supplement will control. The Notes vary from the terms described in the product prospectus supplement in several important ways. You should read this pricing supplement carefully. This pricing supplement, together with the documents listed below, contains the terms of the Notes and supersedes all prior or contemporaneous oral statements as well as any other written materials including preliminary or indicative pricing terms, correspondence, trade ideas, structures for implementation, sample structures, brochures or other educational materials of ours. You should carefully consider, among other things, the matters set forth in “Risk Factors” in the prospectus supplement dated January 28, 2011 and “Additional Risk Factors Specific to the Notes” in the product prospectus supplement dated January 28, 2011, as the Notes involve risks not associated with conventional debt securities.
